Citation Nr: 0724450	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected hypertension.

2.  Entitlement to service connection for generalized anxiety 
disorder with obsessive compulsive disorder (OCD) (claimed as 
anxiety and panic attacks), to include as secondary to 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for 
generalized anxiety disorder with OCD (claimed as anxiety and 
panic attacks), to include as secondary to service-connected 
hypertension is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

GERD was not demonstrated during the veteran's period of 
active service and there has been no competent evidence 
received demonstrating a nexus between any current GERD and 
the veteran's period of service or his service-connected 
hypertension.  


CONCLUSION OF LAW

GERD was not incurred in or aggravated during the veteran's 
period of active military service nor is it related to 
service-connected hypertension.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006); 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

May and August 2003 VCAA letters informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letters did not explicitly tell him to submit all relevant 
evidence in his possession, but they did tell him to submit 
medical evidence in his possession, and to tell VA about 
relevant evidence or send the evidence itself.  He was 
thereby put on notice to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As the Board concludes below that the preponderance 
of the evidence is against the service connection claim, any 
question as to the appropriate disability rating or effective 
date to be assigned would be rendered moot.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded a VA examination.  As such, no 
further action is necessary to assist the claimant with the 
claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. 
§ 3.310 to explicitly codify the holding in Allen.  71 Fed. 
Reg. 52,747 (Sept. 7, 2006).

The veteran's service medical records reveals that there were 
no complaints or findings of any gastrointestinal or stomach 
disorders during his period of active service.  At the time 
of his August 1969 service separation examination, normal 
findings were reported for the abdomen and viscera.  On his 
August 1969 report of medical history, the veteran checked 
the "no" boxes when asked if he had or had ever had 
frequent indigestion; stomach, liver, or intestinal trouble; 
or gall bladder trouble or gall stones.  

There were also no complaints or findings of any type of 
gastrointestinal problems in the years immediately following 
service.  

In February 1977, the veteran was seen with complaints of 
abdominal cramps, vomiting on one occasion, and diarrhea for 
two days.  A diagnosis of viral gastroenteritis was rendered.  
An upper GI series performed in June 1988 was positive for 
duodenal diverticulum but was otherwise normal.  

Treatment records obtained in conjunction with veteran's 
claim reveal that he was found to have GERD in July 2002.  In 
December 2002, the veteran was noted to have severe reflux.  

The veteran was afforded a VA examination in October 2003.  
At the time of the examination, the veteran stated that he 
began having symptoms of regurgitation with food and liquid 
coming up in his throat after meals which persisted for a 
number of hours, with the onset being approximately two years 
ago.  This was noted to be intermittent at first but over the 
last few months or the past year it had been a continuous 
problem.  The veteran reported having a large amount of 
regurgitation after meals coming on within an hour or so and 
then persisting for many hours.  

The veteran noted that he would have regurgitation of food 
that he had eaten up to 24 hours before.  He rarely had 
heartburn and had no trouble swallowing his food.  The 
veteran restricted his diet to things that he found not 
offensive.  The veteran had no nocturnal regurgitation and 
there was no hematemesis or melena.  Chest and abdominal 
examinations were normal.  

The examiner noted that the veteran reported that he had had 
an upper endoscopy in the past week which had shown 
essentially normal findings.  There was some mild irritation 
in the lower esophagus and stomach but nothing severe was 
found and there was no mention of large volume reflux.  The 
examiner observed that the veteran had had an upper GI x-ray 
in 1988, long before his symptoms started, which was normal.  
The diagnosis was GERD without evidence of significant 
esophagitis.  

Analysis

The veteran's service medical records for his period of 
active service are devoid of any complaints or findings of 
gastrointestinal or stomach problems.  There were also no 
findings of gastrointestinal or stomach problems in the years 
immediately following his release from active service.  

For his part, the veteran has not reported GERD or its 
symptoms in service, or until decades after service.

The veteran's main contention is that GERD is secondary to 
service connected hypertension.  A secondary service 
connection claim is substantiated only if there is competent 
medical evidence to connect the asserted secondary condition 
to the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); see Jones (Wayne) v. Brown, 
7 Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
No. 2007-7029 (Fed. Cir. Jul. 3, 2007).  It would take 
medical expertise to be able to say that hypertension caused 
or permanently aggravated GERD.  Hence the veteran would not 
be competent to provide evidence of such a relationship.  

There has been no competent medical evidence submitted 
relating the veteran's GERD to his period of service or to 
his service-connected hypertension.  

In the absence of competent evidence linking GERD to the 
veteran's period of active service or to his service-
connected hypertension, the preponderance of the evidence is 
against the claim; therefore, reasonable doubt does not arise 
and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for GERD, to include as secondary to 
service-connected hypertension, is denied.


REMAND

With regard to the issue of service connection for 
generalized anxiety disorder with OCD (claimed as anxiety and 
panic attacks), to include as secondary to service-connected 
hypertension, the Board notes that under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has reported a continuity of symptoms since 
service and the VA examiner, in his October 2003 report, 
indicated that the veteran had had a generalized anxiety 
disorder for "many years."

While the October 2003 VA examiner indicated that the 
veteran's anxiety was not likely secondary to hypertension, 
he did not render an opinion as to whether the veteran's 
generalized anxiety disorder was directly related to service.  
Based upon the veteran's reports of anxiety problems since 
service, and the examiner's notation that the veteran had had 
a generalized anxiety disorder for many years, an examination 
is warranted to determine if the veteran's generalized 
anxiety disorder is related to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the 
October 2003, VA examination to review 
the claims folder and answer the 
following question: Is it at least as 
likely as not (50 percent probability or 
greater) that any current psychiatric 
disorder, to include a generalized 
anxiety disorder, is related to the 
veteran's period of service?  The 
examiner should provide a rationale for 
this opinion.

If the examiner is unavailable, the 
veteran should be afforded a new VA 
examination, preferably by a 
psychiatrist, to obtain an answer to the 
question posed on the preceding 
paragraph.

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


